Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments filed 12/20/18 and 12/6/21 and Applicant’s amendment and response filed 6/13/22 are acknowledged and have been entered.

2.  Applicant's election without traverse of Group I and species of the subject matter of claims 5, 6, 25, 26 and 28 in Applicant’s amendment and response filed 6/13/22 is acknowledged. 

Claims 1, 3, 5, 6, 9, 19, 21, 25, 26, 28 and 58 read on the elected species.  Although Applicant has stated that claims 2 and 4 also read upon the elected species, claims 2 and 4 are non-elected steps.

Accordingly, claims 2, 4 (non-elected species of Group I) and claim 55 (non-elected Group IV) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1, 3, 5, 6, 9, 19, 21, 25, 26, 28 and 58 are presently being examined.  

3.  The abstract of the disclosure is objected to because it does not describe the claimed invention.  

Correction is required.  See MPEP § 608.01(b).

4.  The specification contains a large number of trade names or marks (e.g., at paragraph [26]).  For example, the use of the term ZANOSAR, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

5.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., at [49]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

6. The listings of references in the specification are not proper information disclosure statements (e.g., on pages 26, 27, 33-35).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1, 3,5, 6, 9, 19, 21, 25, 26 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015103037 A2 (of record) in view of Rajasagi et al (Blood, 2014, 124(3): 453-462, of record) and Restifo et al (Nature Reviews, February 2016, 16: 121-126).

WO 2015103037 A2 teaches a method of defining a response signature for
an immune checkpoint modulatory therapy, comprising obtaining primary tumor
samples, matched normal specimens, and tumor tissue from melanoma patients who
are treated with an immune checkpoint inhibitor such as ipilimumab having durable
antitumor effect; performing whole exome sequencing; identifying and characterizing
somatic mutations and candidate somatic neoantigens, wherein the somatic mutation
results in a neoantigen or a neoepitope; and examining a subset of somatic neoepitopes
by comparing an overall antigenicity trend of all mutant versus wild type peptides,
wherein mutant peptides are predicted to bind MHC class I (i.e., human patient specific HLA types) with higher affinity than corresponding wild type peptides.  WO 2015103037 A2 teaches that adjuvants can be comprised in HLA class I peptide epitope based vaccines for elicitation of CD8+ T cells (CTLs, e.g., reference 47 spanning pages 73-74).  WO 2015103037 A2 teaches a polyfunctional T cell response to a peptide TESPFEQHI by patient CF9306 from melanoma patient tumor tissue as compared to its wild type counterpart TKSPFEQHI (a single amino acid somatic substitution) with a predicted MHC class I binding affinity for HLA-B4402 of 472 nM as compared to a predicted affinity of 18323 for the wild type peptide (i.e., higher affinity predicted binding for the mutant peptide, [146]), wherein this response peaked at 60 weeks after initiating treatment, and T cell responses are absent from healthy donors,  (see entire reference, especially [32], [92], [122], [136], [146], [149], [152], claim 39).

WO 2015103037 A2 does not teach performing massively parallel sequencing on the
samples, identifying somatic mutations in a first sample (tumor pre-treatment with an anti-tumor agent) encoding a different amino acid sequence than in a second sample (normal tissue), and identifying from among epitopes that are recognized by class I MHC molecules of the type expressed by the individual, a first particular mutant epitope that is absent in a third sample (tumor post-treatment) and a second particular mutant epitope that is present in the third sample (tumor post-treatment) (instant dependent claims 1, 3, 5, 6, 9, 19, 21, 25, 27). (In instant claim 58, the first sample is tumor pre-treatment with an anti-tumor agent, the second sample is tumor sample obtained post-treatment, while the epitope is identified that is retained in the post-treatment sample as compared to the pre-treatment tumor sample).  WO 2015103037 A2 does not teach experimentally verifying binding and affinity of binding of the mutant epitopes to class I MHC molecules of the type expressed by the individual (instant dependent claims 3 and 6).  WO 2015103037 A2 does not teach that the method further comprises the step of delivering to the individual one or more peptides selected from peptides comprising a mutant epitope that is absent from the post-treatment tumor sample, a mutant epitope that is present in the post-treatment tumor sample, or both, including comprised with an adjuvant (claims 25 and 26). WO 2015103037 A2 does not teach testing the pre-treatment tumor sample to determine expression level of RNA in the tumor that encodes the mutant epitopes that are recognized by class I MHC molecules of the type expressed by the individual (instant dependent claim 5).

However, WO 2015103037 A2 does teach that one or more neoepitopes are detected
using massively parallel exome sequencing ([0097]).  

Rajasagi et al teach that massively parallel DNA sequencing enables systematic identification of tumor neoepitopes.  Rajasagi et al teach that tumor neoantigens provide an opportunity to specifically target tumor cells through the creation of tumor-specific novel immunogen neoantigen peptides, wherein the neoantigens are exquisitely tumor specific and lack central tolerance against them.  Rajasagi et al teach that a neoantigen discovery pipeline comprises identification of tumor specific mutations, massively parallel DNA sequencing, identification of personal HLA binding peptides via a prediction algorithm, experimental validation of MHC/HLA binding, measurement of gene expression level at the RNA level for those genes having mutations with predicted HLA binding (with the majority being expressed at medium or high expression levels), testing of synthetic peptide versions of the neoantigens for their ability to stimulate tumor-specific T cell responses. Rajasagi et al teach that the most abundant class of mutations were single amino acid changes, with frameshifts and splice-site mutations also being present at lower frequencies.  Rajasagi et al teach that mice that were immunized with neoantigen peptides developed CTLs specific to the mutated but not wild type peptide and controlled disease therapeutically and prophylactically, as a basis for targeting neoantigen peptides for personalized immunotherapy in humans
(see entire reference, especially abstract, introduction, Figure 1 and legend, 1st and 3rd paragraphs on page 455, 1st and last paragraphs of discussion section).   

Restifo et al teach that advances in next-generation sequencing and epitope prediction now permit the definition of T cell responses against mutant antigens within individual patients, allowing the natural immunological history of a patient’s tumour to be followed both before and after therapy.  Restifo et al further teach that without paired pre- and post-treatment sample, the mechanism of emergence of acquired resistant tumors cannot be firmly ascertained.  Restifo et al teaches that there are many experimental and clinical examples of naturally acquired or immunotherapy acquired resistance to immune-mediated killing.  Restifo et al teach that some patients who initially respond to anti-PD1 (checkpoint inhibitor) therapies relapse later, potentially due to loss of neoantigens; the neoantigens that were originally present on the tumor have been immunoedited.  Restifo et al teach that effective approaches for treatment of tumors are likely to require the targeting of private somatic mutations.  (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the technique of massively parallel sequencing taught by Restifo et al teach on the samples.  

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, in order to take advantage of the power of using massively parallel exome sequencing in order to identify tumor target epitopes from individual patients, particularly in light of the teaching of Restifo et al that massively parallel sequencing is a next-generation sequencing technique.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have created a computational algorithm to translate all nonsynonymous missense mutations into mutant peptide sequences including wherein somatic mutations resulting from a single amino acid substitution are identified, or to have identified frameshift mutations. 

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, because Rajasagi et al teach that the most abundant class of mutations were single amino acid changes, with frameshifts and splice-site mutations also being present at lower frequencies.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have compared mutations in pre-and-post-treatment tumor samples and to have identified (MHC class I binding, see below) mutant peptides that are present in the pre-treatment tumor sample and that are retained in the post-treatment tumor sample.  

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, because Restifo et al further teach that without paired pre- and post-treatment sample, the emergence of acquired resistant tumors cannot be ascertained.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have identified mutant epitopes that are recognized by class I MHC molecules of the type expressed by the individual and to have experimentally validated binding and affinity of binding of these mutant peptides to said class I MHC molecules.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, because Rajasagi et al teach that a neoantigen discovery pipeline comprises identification of tumor specific mutations by massively parallel DNA sequencing, identification of personal HLA binding peptides via a prediction algorithm, and experimental validation of MHC/HLA binding, while WO 2015103037 A2 teaches that mutant peptides are predicted to bind MHC class I (i.e., human patient specific HLA types) with higher affinity than corresponding wild type peptides, and exemplifies experimental binding and affinity of binding of synthetic versions of mutant versus wild-type peptides to a particular individual relevant MHC class I molecule.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have tested the pre-treatment sample to determine the expression level of RNA in the tumor that encodes the mutant epitopes that are recognized by class I molecules of the type expressed by the individual.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, because Rajasagi et al teach that measurement of gene expression level at the RNA level for those genes having mutations with predicted HLA binding (with the majority being expressed at medium or high expression levels).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing
date of the claimed invention to have formulated the mutant peptides in adjuvant and to have administered them to the individual.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, in order to target post-treatment retained neoantigens for that tumor sample and/or non-retained post-treatment neoantigens, because Rajasagi et al teach targeting neoantigen peptides for personalized immunotherapy in humans, while Restifo et al teach that effective approaches for treatment of tumors require the targeting of private somatic mutations. In addition with regard to the retained versus non-retained tumor neoantigens, one of ordinary skill in the art was aware of clonality and subclonality of tumors that are represented by different tumor samples, i.e., in order to target neoantigens that is not present on the tested post-treatment tumor sample but may potentially be retained on a different tumor sample that has not been tested in the method.

10.  Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015103037 A2 (of record) in view of Rajasagi et al (Blood, 2014, 124(3): 453-462, of record) and Restifo et al (Nature Reviews, February 2016, 16: 121-126) as applied to claims 1, 3, 5, 6, 9, 19, 21, 25, 26 and 58 above, and further in view of Schumacher and Schreiber (Science, April 2015, 348(6230): 69-74). 

The combination and teachings of WO 2015103037 A2 in view of Rajasagi et al and Restifo et al  have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach that the method further comprises the step of obtaining T cells from peripheral blood lymphocytes of the individual (PBLs), stimulating the T cells of the individual in vitro with a peptide that comprises the retained, post-treatment mutant tumor epitope (i.e., “the second particular mutant epitope”), expanding the T cells in vitro, and reinfusing the T cells to the individual (i.e., adoptive T cell therapy).  

Like the combined references, Schumacher and Schreiber teach cancer exome-based identification of neoantigens that are particularly relevant to tumor control because they are not affected by central T cell tolerance by analyzing tumor samples for non-synonymous somatic mutations, use of prediction algorithms for MHC class I binding and affinity of binding to identify candidate neoantigen epitope peptides from those mutant peptides, and induction of T cells specific for these neoantigens.  Like the combined references, Schumacher and Schrieber teach the efficacy of defined neoantigen vaccination of tumor control in mice as a basis for neoantigen-based therapeutics in humans.  Schumacher and Schreiber additionally teach strategies to target the patient-specific neoantigen repertoire, for example, by creating a synthetic individual-personalized neoantigen peptide vaccine or by inducing or expanding neoantigen specific T cells from blood (i.e., PBLs) or those detected within tumor tissue (i.e., TILs, tumor-infiltrating lymphocytes). Schumacher and Schrieber teach that studies demonstrate that infusion of autologous ex vivo expanded T cells can induce objective clinical responses in metastatic melanoma in part due to CTLs (i.e., cytotoxic T cells) and that T cell based immunotherapies are also effective in a range of other human malignancies.   (see entire reference, especially abstract, Fig. 1 and legend, Fig. 4 and legend, last three paragraphs of reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have expanded autologous peripheral blood lymphocytes from the individual to be treated, stimulating them with a MHC class I binding neoantigen peptide epitope that is retained in the post-treatment tumor sample, expanding the T cells in vitro, and reinfusing the stimulated and expanded T cells back to the individual.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, since Schumacher and Schreiber teach the importance of patient-specific immunotherapies such as adoptive T cell immunotherapy using personalized neoantigen-in vitro-stimulated and expanded T cells in controlling murine and human malignancies.

11.  Claim 58 is objected to because of the following informality:  The claim recites “DNAand”, whereas there should be a space between ‘DNA’ and ‘and’. 

Appropriate correction is required.

12.  Claim 6 is objected to because of the following informality:  The claim recites “the mutant epitope epitopes that are recognized”, whereas it should recite ‘the mutant epitopes that are recognized’.

Appropriate correction is required.

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644